IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-30364
                        Conference Calendar



KARSTON KEELEN,

                                         Plaintiff-Appellant,

versus

BURL CAIN,

                                         Defendant-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Middle District of Louisiana
                        USDC No. 01-CV-332-D
                        --------------------
                          October 29, 2002
Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Karston Keelen (“Keelen”), Louisiana state prisoner #125690,

filed a 42 U.S.C. § 1983 complaint alleging that he was denied

protective custody.   Keelen filed this interlocutory appeal from

the denial of his motion for a temporary restraining order

(“TRO”) and preliminary injunction.   This court lacks

jurisdiction over the denial of an application for a TRO.      See

Faulder v. Johnson, 178 F.3d 741, 742 (5th Cir. 1999).    However,

the denial of a motion for a preliminary injunction is an

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30364
                                -2-

immediately appealable interlocutory order.    See 28 U.S.C.

§ 1292(a)(1).   This court will not address Keelen’s appeal from

the denial of his motion for the appointment of counsel because

this court previously dismissed Keelen’s appeal.

     The district court did not abuse its discretion in denying a

preliminary injunction because Keelen has failed to demonstrate a

substantial likelihood that he will prevail on the merits of his

claims.   See Farmer v. Brennan, 511 U.S. 825, 837 (1994); Women’s

Med. Ctr. v. Bell, 248 F.3d 411, 419 n.15 (5th Cir. 2001).

     Accordingly, the appeal from the district court’s denial of

a TRO is DISMISSED FOR LACK OF JURISDICTION.   The district

court’s denial of injunctive relief is AFFIRMED.